EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements and amendments thereto: Form S-8 No. 333-115851 Form S-8 No. 333-161138 Form S-8 No. 333-157728 Form S-8 No. 333-135525 Form S-4 No. 333-144497 Form S-3 No. 333-150561 of Sun Healthcare Group, Inc. of our reports dated March 5, 2008 (except for Notes 2(n) and 8(b) as to which the date is March 4, 2010), with respect to the consolidated financial statements and schedule of Sun Healthcare Group, Inc. included in this Annual Report (Form 10-K) for the year ended December 31, /s/ Ernst & Young LLP Dallas,
